Rombauer, J.,
delivered the opinion of the court.
The opinion of this court on a former appeal prosecuted by the defendant, George Bamberger, is reported in 11 Mo. App. 261. The defendants are husband and wife, and were sued jointly for a debt of the wife, dum sold, before a justice. The cause was dismissed by the justice as to the wife, and judgment was rendered by him against the husband' alone. Prom the judgment thus rendered the plaintiff did not appeal, but the defendant husband appealed, and on trial anew in the circuit court judgment was again rendered against him. He appealed to this court, and the judgment was reversed, on the ground that the husband could not be sued alone, without joining the wife, for the debt of the wife d,um sola, unless there had been a separate and distinct undertaking on his part to pay the debt. The cause was remanded with an intimation on the part of the court, that the wife might possibly be made a party again by further proceedings.
The circuit court, upon getting possession of the cause again, caused the wife to be brought in by summons, and the wife thereupon pleaded the statute of limitations of five years. The cause was tried by the court without the intervention of a jury, and the trial resulted in a judgment for the defendants. No instructions were asked or given, and no motion for new trial *91is preserved in the record. Under these circumstances the appeal brings nothing for review to this court. Cowen v. Railroad, 48 Mo. 556 ; Brady v. Connelly, 52 Mo. 19 ; Bevin v. Powell, 11 Mo. App. 216.
The judgment is affirmed.
All the judges concur.